Citation Nr: 1511880	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a scar, right forearm.

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to an increased rating for residuals, left knee injury, in excess of 10 percent prior to July 24, 2012, and excess of 30 percent thereafter.  

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a mood disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1989 to April 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2009 and September 2009 rating decisions of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer (DRO) in May 2010 and at a Board Central Office hearing in December 2014; copies of both transcripts are of record.  

Additionally, in Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  In this case, the Veteran has filed a claim for PTSD but the record shows other psychiatric diagnoses.  As a result, the issue on appeal has been re-characterized on the title page. 

The Board also notes that the Veteran has claimed service connection for disabilities related to an in-service motor vehicle accident (MVA), to include hematoma, headaches, vision loss, memory loss, speech impairment, and scar.  Based on the evidence of record and the Veteran's contentions, the Board has also re-characterized this issue on the title page.   

A review of the Veteran's VBMS file reveals VA treatment records dated July 2006 to August 2014, a waiver of RO consideration, and a December 2014 negative response for records from Wright Patterson for the year 1989.  The Veteran's Virtual VA claims file contains records that are either duplicative or irrelevant to the issue on appeal.  

The issues of entitlement to service connection for residuals of a TBI and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's right forearm scar is related to service.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's right knee disability is related to service.

3.  Prior to July 24, 2012, the Veteran's left knee disability was limited to no less than 90 degrees flexion with pain.  

4.  Since July 24, 2012, the Veteran's left knee disability has been limited to 5 degrees flexion with pain.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right forearm scar are met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2014).

2.  The criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2014).

3.  The criteria for a rating in excess of 10 percent for a service-connected left knee disability, prior to July 24, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260 (2014).

4.  The criteria for a rating in excess of 30 percent for a service-connected left knee disability, since July 24, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

In light of the Board's favorable decision to grant service connection for a right forearm scar and a right knee disability, a discussion of the VA's duties to notify and assist is not necessary in regards to these issues.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his claims was satisfied by way of a letter dated April 2008.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records and post-service VA treatment and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained in regards to his increased rating claim for his service-connected left knee disability.  

The Veteran was provided with VA examinations in March 2009 and July 2012.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's left knee disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board acknowledges that the most recent VA examination for the Veteran's left knee was completed in July 2012.  However, the Board finds that the evidence of record added to the file after the July 2012 VA examination does not indicate a worsening of the Veteran's left knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (providing that the mere passage of time between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination); see also VAOPGCPREC 11-95 (noting that nothing in court precedent indicates that an examination that is contemporaneous with the claim for an increase and is adequate for rating purposes at the agency of original jurisdiction would be rendered inadequate for purposes of the Board's review solely by reason of the passage of time between the examination and the Board's review; an examination report which was sufficient for purposes of the claim before the agency of original jurisdiction will thus generally be sufficient for purposes of the Board's review).  As such, a remand for another VA examination is not warranted.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in December 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here the undersigned specifically noted the issues on appeal, clarified the Veteran's contentions, and obtained information regarding possible relevant outstanding treatment records.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection 

The Veteran contends that he has a right forearm scar and a right knee disability that are related to a September 1990 MVA.    

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014). 

Factual Background

A September 1990 emergency room treatment record shows that the Veteran was treated for rolling his truck and had no memory of the event.  The Veteran was treated for a scalp wound and a superficial anterior forearm laceration.  The Veteran was diagnosed with status post motor vehicle concussion, mild lacerations and contusions, and a head laceration.  

Private treatment records dated September 1990 to November 1990 show that the Veteran was treated after being involved in the MVA.  The Veteran suffered a puncture wound to the head, multiple abrasions and lacerations to both arms, and hand abrasions.  The Veteran's head wound and right forearm wound were also cleaned.  

A February 1991 Medical Board Report shows that the Veteran was involved in a truck accident on September 18, 1990, driving from a United States Marine Corps (USMC) training course.  The Veteran sustained numerous injuries including a concussion.  The Veteran was evaluated for a left knee injury, a right hand injury and a concussion, as well as multiple bruises and lacerations.  He had evidence of a direct blow injury to his left knee.  He had multiple lacerations which were sutured and repaired in the emergency room.  The Veteran's final evaluation was November 30, 1990, by a Dr. L.  On physical examination, it was noted that the Veteran's right knee was unaffected.  The Veteran was diagnosed with presumed bipartite patella, "EPTS condition", left knee and injury to the left patella with pain in the bipartite patella area, left knee, on September 18, 1990, in the line of duty.  The Veteran signed that he had read and understood its essential findings and recommendations.  

A July 1994 post-service VA treatment record shows that the Veteran suffered a gunshot wound to his right shoulder.  
A November 1995 computed tomography (CT) taken after a fall, was normal.  
The Veteran reenlisted in the USMC Reserves in 1996.  The examiner noted that the Veteran was shot in the right shoulder in September 1992 and injured his knees in an auto accident in September 1991.  

A June 2002 treatment record shows that the Veteran was noted as having a history of shrapnel removal in the right arm with some secondary scarring that took place in Panama while the Veteran was in the Marines.  The treatment record also shows that the Veteran had a history of a gunshot wound to the sternum and right shoulder with entry and exit wounds and secondary scarring that occured during a holdup at a Little Caesar's Pizza in Indianapolis.  

VA treatment records dated July 2006 to April 2011 show that the Veteran reported pain in his bilateral knees ever since the accident.  

A September 2008 VA joints examination noted that in regards to the right knee injury the Veteran was coming home from leave and was struck by semi-truck and received multiple injuries.  The examiner diagnosed patellar fraction syndrome right knee.  A September 2008 VA scars examination shows that the right forearm was injured in an auto accident when the Veteran was coming home on leave in September 1990.  On physical examination the exact location of the scar was the ventral surface of the right forearm 4.5 centimeters from below the acromioclavicular (AC) space.  The examiner diagnosed traumatic injury right forearm.  The examiner concluded that it is at least as likely as not that the Veteran's right forearm and right knee condition were due to or the result of the Veteran's in-service auto accident in 1990.  The examiner explained that the opinion was based on review of the Veteran's claim file including the report of accident and medical reports and the Veteran's report of the incident.  The examiner noted that the Veteran's imaging studies were also reviewed.  

At the May 2010 DRO hearing, the Veteran contended that the injury to his right forearm occurred during the in-service MVA.  The Veteran contended that glass penetrated his arm.  The Veteran also reported that he had stitches in his forearm.  The Veteran also testified that the never served in Panama and the only gunshot wound he had was his right shoulder.  The Veteran also testified that he never served outside the continental United States.  The Veteran testified that he was shot in the right arm during a robbery at Little Caesar's.  The Veteran testified that the in-service MVA caused injuries to both his legs.  The Veteran stated that when he went to Wright Patterson Air Force Base, shortly after the MVA, for treatment they noted it but paid more attention to his left leg.  He testified that he requested several times that they make sure that the right leg was examined as well.  The Veteran also testified that he has always had small issues with both his left and right knee which have gotten worse.  The Veteran's representative noted that the September 2008 VA examination report provided positive opinions for both the Veteran's right knee and right forearm scar.  

A July 2012 VA knee examination shows that the Veteran was diagnosed with a crush injury, bilateral knees.  

At the December 2014 Board hearing the Veteran testified that after the accident he was treated at Wright Patterson and they reevaluated both his knees and those records address the issues with his right knee.  In regards to his left knee, the Veteran reported that "it's pretty much useless".  He reported that he is able to walk but he cannot bend it.  He reported that it is hard to sit or stand in one position for very long.  He also reported that his knee cramps up.  The Veteran reported that his left knee is stable and that he wears a brace all the time.  The Veteran reported that he takes and anti-inflammatory and that his knee gives out on him.  The Veteran reported that he has been unemployed since the surgery and helps his wife with the real estate business by "paper pushing".  

Analysis

Based on the above, the Board finds that the Veteran has a current diagnosis of a right forearm scar and a right knee disability, as evidence by the September 2008 VA examinations.  Specifically, the Veteran is diagnosed with patellar fraction syndrome right knee and traumatic injury right forearm.  

Additionally, as seen above, the Veteran has in-service treatment for injuries following a September 1990 MVA.  The September 1990 MVA was found to be in the line of duty.  

Furthermore, the Board finds that the evidence of record establishes a medical nexus between the Veteran's right forearm scar and the September 1990 MVA.  The September 2008 examiner concluded that it was at least as likely as not that the Veteran's right forearm and right knee condition was due to or the result of the Veteran's in-service auto accident in 1990.  The examiner explained that the opinion was based on review of the Veteran's claim file including the report of accident and medical reports and the Veteran's report of the incident.  The examiner noted that the Veteran's imaging studies were also reviewed.  

Moreover, the Board finds the September 2008 VA examination reports to be probative to the issues at hand. The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the September 2008 examiner is a VA nurse practitioner possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination of the Veteran, x-rays and acknowledgement of the Veteran's lay history.  

The Board acknowledges that the medical records regarding the September 1990 MVA do not contain notations regarding the right knee and note the right knee was "unaffected".  However, as the September 2008 VA examiner reviewed the Veteran's claims file and accident report and still concluded it was at least as likely as night the right knee was related to service the evidence is in at least relative equipoise.  

As such, the evidence shows that the Veteran has current diagnoses, in-service injuries, and probative medical evidence relating the Veteran's current right forearm scar and right knee disability to service.  Moreover, there are no negative opinions of record.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence supports a finding of entitlement to service connection for a right forearm scar and a right knee disability.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Increased Rating 

The Veteran contends that his service connected left knee disability is more severe than currently reflected by his assigned rating.  

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's left knee disability is currently rated under Diagnostic Code 5260 for limitation of flexion of the leg.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.   

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Factual Background

At the September 2008 VA examination for a different issue the Veteran reported knee pain and that he was on about 15 different medicines.  He reported that he was currently taking naproxen and Imitrex.  The Veteran also reported that he only sleeps three hours, on average, at night.  He reported that the pain keeps him up and that he has difficulty with falling and staying asleep.  

A March 2009 VA examination for the left knee shows that the Veteran reported pain but denied weakness, swelling, heat and redness, instability or giving way, "locking", fatigability, and lack of endurance.  The Veteran reported that the pain was worse with descending stairs and sitting with knees flexed for an extended period.  The Veteran reported twice weekly flare-ups of increased pain in the left knee that usually last 24 hours.  The Veteran reported unpredictable exacerbations of pain with no precipitating events.  The Veteran reported that during flare-ups he must further limit his activities and is unable to negotiate stairs or sit for extended periods.  There were no episodes of dislocation or recurrent subluxation and no inflammatory arthritis.  The Veteran's left knee affected his mobility, recreational activities and driving.  The Veteran reported pain with ambulation that limits mobility.  The examiner noted that the Veteran's knee condition had little effect on his occupation as a real estate broker.  He is unable to perform any physical recreational activities.  He has pain when driving for extended periods.  

On range of motion testing flexion was 0 to 90 degrees with pain throughout the arc of motion.  Extension was 0 to 0 degrees.  Following repetitive motion there was pain throughout the arc of the motion.  The examiner noted that pain had the major functional impact.  There was evidence of painful motion and tenderness.  There was no edema, effusion, swelling, redness, heat, instability, weakness, abnormal movement or guarding of movement.  There was pain with patellar grind.  The Veteran's gait was antalgic and there was no evidence of abnormal weight bearing.  There was no functional limitation and stability of medial and lateral collateral ligaments test was negative.  There was no ankylosis present or inflammatory arthritis.  

At the May 2010 DRO hearing, the Veteran reported pain, problems with balance and standing up after sitting for prolonged periods, swelling, problems with stairs, problems with intimacy with his wife, and his knees "popping" when trying to stand or walk.  The Veteran also testified that his left leg "gives out" more than the right.  The Veteran also testified that he cannot walk far distances or stand for long periods of time.  The Veteran testified that he cannot participate in activities with his children.  

A July 2012 VA knee examination shows that the Veteran was diagnosed with a crush injury, bilateral knees.  The Veteran reported flare-ups of pain and stiffness daily that last for several hours and limits the Veteran by 90 percent.  On range of motion testing, left knee flexion was to 5 degrees with painful motion at 5 degrees.  Left knee extension was to 0 degrees with no limitation of extension or objective evidence of painful motion.  The Veteran reported numbness from the buttock down bilaterally.  After repetitive testing, left knee flexion was to 5 degrees and there was no limitation of extension.  The Veteran did not have additional limitation in the range of motion of the knee and lower leg following repetitive testing.  The Veteran did have functional loss and or functional impairment due to less movement than normal, pain on movement, swelling, instability of station, disturbance of locomotion and interference with standing and weight bearing.  The Veteran did not have tenderness or pain to palpation.  The Veteran's muscle strength was active movement against some resistance.  The Veteran's joint stability tests were normal and there was no evidence of recurrent patellar subluxation/dislocation.  The Veteran did not have, or ever had, shin splints, stress fractures, chronic exertional compartment syndrome or tibial and/or fibular impairment.  The Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  The Veteran had not had total knee joint replacement or arthroscopic or other knee surgery.  The Veteran did not have any scars related to his left knee.  The Veteran was noted as using a cane and a brace.  The examiner noted that the Veteran's condition impacted his ability to work in that he cannot lift more than 20 pounds, walk more than half a block, or stand or sit more than five minutes without changing positions.  The Veteran also reported difficulty going up and down stairs, problems on uneven ground, changing positions, difficulty getting in and out of a car, difficulty kneeling, squatting, pivots and difficulty with weather changes in that his knee swells in the heat and grinds in the cold.  

Analysis

Prior to July 24, 2012

The Board finds that prior to July 24, 2012, the currently assigned 10 percent rating is most appropriate.  During this time, the Veteran demonstrated at least 90 degrees of flexion motion with pain.  The March 2009 VA examiner also noted that after repetitive motion pain had the major functional impact.  The Veteran's subjective complaints included pain, problems sleeping due to pain, problems with activities with his children and intimacy with his wife, and problems with stairs and standing for prolonged periods of time.  The Veteran also reported flare-ups and problems with mobility and recreational activities.  The Board acknowledges that the Veteran's flexion is higher than contemplated in the 10 percent criteria.  However, when the provisions under Deluca and the Veteran's pain and subjective complaints are taken into consideration, the Board finds that his symptoms most closely approximate the criteria contemplated in the 10 percent rating.  

The Board also finds that a rating in excess of 10 percent is not warranted during this period as the Veteran's flexion is not limited to at least 30 degrees.  Furthermore, the Veteran denied weakness, swelling, heat and redness, instability or giving way, "locking", fatigability, and lack of endurance.  There were also no episodes of dislocation or recurrent subluxation and no inflammatory arthritis.  The VA examiner did note that the Veteran was limited by pain; however, as noted above, the March 2009 VA examiner found that after repetitive use, the Veteran was not additionally limited by fatigue, weakness, or lack of endurance and incoordination.  

The Board has considered whether the Veteran is entitled to a higher rating or a separate rating under one of the other diagnostic codes regarding the knee and leg.  However, none of these codes would permit a higher or separate evaluation.  The Veteran does not suffer from ankylosis, as specifically noted by the March 2009 VA examiner.  As such, Diagnostic Code 5256 does not apply.  There is also no medical evidence of dislocated semilunar cartilage or removal of semilunar cartilage.  As explained by the March 2009 VA examiner, there was no evidence of meniscal pathology and collateral ligaments were intact.  As such, Diagnostic Codes 5258 and 5259 are not for application.  The Board has also considered Diagnostic Code 5261 for limitation of leg extension.  However, as illustrated by the March 2009 VA examination, the Veteran had normal range of motion on extension.  Finally, there is no evidence of impairment of the tibia and fibula or genu recurvatum, and as such, Diagnostic Codes 5262 and 5263 do not apply.

Finally, the Board has considered whether a separate evaluation may be assigned under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Under this code, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2014).

The Board acknowledges that the Veteran reported his left knee "give out"; however, at the March 2009 VA examination the Veteran specifically denied instability and on physical examination there was no functional limitations and stability of medial and lateral collateral ligaments test were negative.  As such, a separate evaluation cannot be awarded for instability of the left knee as objective testing does not confirm the existence of this disability.  The Veteran's reported symptoms alone do not rise to the level of a separate right knee disability.

The Board recognizes that the Veteran believes he is entitled to a higher evaluation for his left knee disability.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  The VA examiners have the expertise to distinguish between weakness and true subluxation/lateral instability of the knee and the ability to ascertain the nature and level of impairment.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment associated with the left knee disability. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable. The Veteran's claim of entitlement to an evaluation in excess of 10 percent for a left knee disability prior to July 24, 2012, must be denied.

Since July 24, 2012

The Board finds that since July 24, 2012, the currently assigned 30 percent rating is most appropriate.  During this time, the Veteran demonstrated flexion of 5 degrees with pain.  The Board notes that a 30 percent rating is the highest rating under Diagnostic Code 5260.  

The Board has considered whether the Veteran is entitled to a higher rating or a separate rating under one of the other diagnostic codes regarding the knee and leg.  However, as illustrated by the July 2012 VA examination, the Veteran's joint stability test were normal and there was no evidence of recurrent patellar subluxation/dislocation.  The Veteran did not have, or ever had, shin splints, stress fractures, chronic exertional compartment syndrome or tibial and/or fibular impairment.  The Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  The Veteran's extension was also 0 to 0 degrees.  Finally, there is no evidence of impairment of the genu recurvatum or evidence of ankylosis.  As such, higher and/or separate ratings under one of the other Diagnostic Codes related to the knee and leg are not warranted even in consideration of the provisions under Deluca and Mitchell.  

The Board again recognizes that the Veteran believes he is entitled to a higher evaluation for his left knee disability.  Again, however, his competent and credible statements are outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  For these reasons, greater evidentiary weight is again placed on the examination findings in regard to the type and degree of impairment associated with the left knee disability. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable. The Veteran's claim of entitlement to an evaluation in excess of 30 percent for a left knee disability since July 24, 2012, must be denied.

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b) (1).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Board acknowledges the Veteran's subjective lay complaints.  However, the Board finds that the Veteran has not described any exceptional or unusual features of his left knee disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence of record does not show, and the Veteran does not contend, that he is unemployable solely due to his service-connected left knee. As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to service connection for right forearm scar is granted. 

Entitlement to service connection for a right knee is granted.  

Entitlement to an increased rating for residuals, left knee injury, in excess of 10 percent prior to July 24, 2012, and excess of 30 percent thereafter, is denied.  


REMAND

TBI

As outlined above, the Veteran was involved in a MVA in September 1990.  The Veteran was diagnosed with status post motor vehicle concussion, mild lacerations and contusions, and a head laceration.  A February 1991 Medical Board Report shows that the Veteran sustained numerous injuries including a concussion.  The report noted that the Veteran apparently suffered no obvious sequelae from his concussion nor his numerous bruises and abrasions and his closed head trauma apparently resolved without any difficulty.  Private treatment records dated September 1990 to November 1990 show that an examiner noted that there was no loss of consciousness.  

A November 1995 private computed tomography (CT) taken after a fall, was normal.  

Private treatment records dated February 2004 to September 2006 show that the Veteran was seen for a possible subgaleal abscess, chronic headaches, and migraines with nausea and photophobia.  The Veteran had a scalp hematoma removal in February 2004.  The Veteran also reported concentration problems, memory problems, and an intermittent history of recurrent headaches prior the February 2004 hematoma removal.  The Veteran was also noted as having a history of excessive Vitamin A consumption and toxicity.  A November 2004 private treatment record shows that the Veteran reported constant headaches since the hematoma removal in February 2004.  

The Veteran was afforded a VA traumatic brain injury (TBI) examination in July 2009.  The examiner noted that the Veteran had a TBI with objective evidence of headaches, difficulty finding words, partial loss of sense of taste and smell and intermittent bilateral tinnitus.  However, the July 2009 examination lacks an opinion regarding a potential nexus between the Veteran's current TBI and service.  

Additionally, at the December 2014 Board hearing the Veteran asserted that his neurologist, Dr. B. told him that the injury to his head was the actual car accident and "that's the only thing they could link it to" and that "it's not unusual for an injury of that sort to stay dormant".  

Given the current diagnosis, the Veteran's testimony, and his consistent statements, a VA examination that includes a nexus opinion is necessary to adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Acquired Psychiatric Disorder

A May 2004 private psychological report showed that results of a personality assessment failed to reveal any significant Axis I type disorder.  The examiner concluded that there may well be some underlying personality disorder present in this case including symptoms of narccistic and obsessive compulsive personality disorder.  The examiner also concluded that there did not appear to be any significant component of depression or anxiety present at the time of the examination.

An April 2010 VA treatment record provided an Axis I diagnosis of a "mood disorder (depression) related to chronic pain, r/o depression not otherwise specified, r/o PTSD".  The Veteran's VA active problem list also includes depression.  

A February 2013 VA PTSD examination shows that the examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria and that the Veteran did not have a mental disorder that conforms to the DSM-IV criteria.  The examiner concluded that based on the results of this evaluation, the Veteran was not experiencing PTSD, according to the diagnostic guidelines established for PTSD in the DSM-IV-TR.  The examiner explained that the Veteran's claims file, service medical records, CPRS records, and the Veteran's report of his psychosocial history and mental health symptoms at the current examination were used in formulating this opinion.  

While the examiner concluded that the Veteran did not meet the criteria for PTSD and that the Veteran denied experiencing symptoms of depression and/or any other significant mental health concerns currently, the VA examiner failed to address whether the Veteran's mood disorder (depression) or cognitive disorder diagnosed during the pendency of the appeal, are in any way related to the Veteran's military service.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, a remand is necessary to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any new pertinent medical evidence, from VA or otherwise, pertaining to any treatment for his TBI residuals and acquired psychiatric disorder.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Schedule the Veteran for an appropriate examination to determine the nature and etiology of his TBI.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner should determine whether the Veteran has a TBI, and if so, is it at least as likely as not (50 percent or greater possibility) that the Veteran's TBI was incurred in or is otherwise related to service, specifically the September 1990 MVA?

In so opining, the examiner should discuss the other medical evidence of record including the July 2009 TBI VA examination and the Veteran's lay assertions, including that his physicians have told him his symptoms are related to the in-service accident.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3. Return the case to the VA examiner who conducted the February 2013 VA examination for an addendum opinion concerning the etiology of the Veteran's acquired psychiatric disorder.  If the requested VA physician is no longer available, another physician should be asked to review the claims file and answer the questions posed below, or if this physician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The physician should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed mood disorder (VA April 2010), depression (VA Active Problem List) or cognitive disorder (July 2009 VA examination) are related to the Veteran's in-service 1990 MVA? 

In formulating this opinion, the examiner is advised that although these conditions may not be present on the current examination, in light of a diagnosis of these conditions during the appeal period, the requested nexus opinion must be provided. 

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4. After completing the above, and any additional development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


